KALODNER, Circuit Judge
(dissenting).
I am of the inion that thig Court lackg jurisdiction under Section 405, 47 U.S.C.A. to entertain the instant petitions for judicial review of the challenged Orders of the Federal Communieations Commission and that they must be dismissed for that reason,
Section 405 provides in relevant part 4ba£ fj]jng of a petition for rehearing wjth the Commission is a “condition precedent to judicial review” of any order of the Commission where the party seeking such review “relies on questions 0f fact or iaw upon which the CommisJ sion * * * has been afforded no opportunity to pass.” (emphasis supplied)
Here, the petitioners contend, inter alia, that the challenged Orders of the Commission contravene the guarantees of the First and Fifth Amendments, and that the Commission’s rules, pursuant to which they were made, violate the provisions of the Federal Communications Act and the Administrative Procedure Act.
*1193These contentions present “questions of law” which were not raised in the petitions presented to the Commission for waiver of the non-duplication provisions of Section 74.1103 of the Commission’s rules for the regulation of community antenna television (CATV) systems. Moreover, the petitioners never sought a hearing before the Commission to present these questions nor did they file a petition for rehearing after the challenged Orders were issued in which the questions could have been presented to the Commission. That being so, “the Commission * * * has been afforded no opportunity to pass” upon the questions of law here presented. Since the affording of such opportunity to the Commission is a “condition precedent to judicial review” under Section 405, this Court lacks jurisdiction to entertain the instant petitions and accordingly they must be dismissed.
I must add that if jurisdiction existed I would agree with the majority’s disposition.